DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Sun et al. for a “secure smart unlocking” filed April 29, 2021 has been examined.  
This application claims foreign priority based on the application CN201910576565.7 filed June 28, 2019 in China.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
This application is a CON of 16/945,591 filed July 31, 2020, now US# 10,997,808, 
which is a CON of 16/810,772 filed March 5, 2020, now US# 10,769,873,
which is a CON of PCT/CN2020/071112 filed January 09, 2020.

A preliminary amendment to the claims 1-21 has been entered and made of record.
Claims 1-21 are cancelled.  The new set of claims 22-41 are introduced.

Claims 22-41 are pending.

Specification
The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial number 16/945,591 filed July 31, 2020, now US# 10,997,808.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 26-29, 33-36 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ribas et al. (US# 9,626,859) in view of Klink et al. (US# 11,049,341).

Referring to Claim 22, Ribas et al. disclose a computer-implemented method (column 1 line 61 to column 2 lines 42; see Figures 1 to 7) comprising:
receiving (475A), by the smart door lock (150) from a user mobile device (130), a digital key (125) (i.e. transceivers A and B 475 and 480 may be configured to receive electronic ;
performing, by the smart door lock (150), verification on a digital key seed (i.e. data payload) corresponding to the digital key (125); performing, by the smart door lock, verification on first check data (i.e. a list of permissible data payloads) of the digital key (125) (i.e. the encrypted electronic key is then decrypted (step 610) and a data payload, similar to data payload 115 may be extracted from the encrypted data (step 615). Then, in step 620, it may be determined whether the decrypted data payload is included on a list of permissible data payloads. When the decrypted data payload is not included on a list of permissible data payloads, an alarm condition may be activated (step 625). Exemplary alarm conditions include an audio signal emanating from the locking device, a message displayed upon the locking device, transmission of an alert to an administrator, such as administrative device 120, and/or transmission of an alert to a security agency (e.g., police or private security company) (column 8 lines 12 to 25; see Figure 6); and
based on performing verification on the digital key seed and the first check data, performing, by the smart door lock, unlocking of the smart door lock (i.e. processor may then verify the access privileges associated with electronic key 125 and, upon verification may send an instruction to actuator 410. The instructions sent to actuator 410 may, in turn, induce actuator 410 to operate motor 415, enabling the translation of deadbolt 325 from an open position to a closed position or from a closed position to an open position thereby opening or closing locking device 150) (column 6 lines 28 to 35; see Figure 4) (when the decrypted data payload is included on a list of permissible data payloads, lock drive means within the locking device, (in one embodiment instantiated as actuator 410, motor 415, state sensor 465 and 
However, Ribas et al. did not explicitly disclose obtaining, by a smart door lock, a server public key.
In the same field of endeavor of an access control system, Klink et al. teach obtaining, by a smart door lock, a server public key (i.e. a lock controller 14 of a physical resource 20 receives a server public key of a server 12 (step 204) (column 11 lines 4 to 8; see Figure 6) in order to validate the authenticity of received digitally signs messages.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the electronic lock controller receives the public key of the server for validating the authenticity of digitally signs message received from the wireless mobile devices taught by Klink et al. in the electronic locking system the locking device verify the electronic key of Ribas et al. because having the electronic lock controller receives the public key of the server for validating the authenticity of digitally signs message received from the wireless mobile devices would improve securing communications between the wireless mobile device and the electronic lock controller.

Referring to Claim 26, Ribas et al. in view of Klink et al. disclose the method of claim 22, Klink et al. disclose wherein the server public key is determined by a manufacturer of the smart door lock (i.e. the public key of the server 12 is loaded onto each electronic lock controller 14. This can be done with step 202 or at another time, and is preferably done in a secure environment, such as at a manufacturing facility) (column 11 lines 4 to 8).

Referring to Claim 27, Ribas et al. in view of Klink et al. disclose the method of claim 26, Klink et al. disclose wherein the smart door lock obtains the server public key after a process of manufacturing the smart door lock (i.e. the public key of the server 12 is loaded onto each electronic lock controller 14. This can be done with step 202 or at another time, and is preferably done in a secure environment, such as at lock deployment facility) (column 11 lines 4 to 8).

Referring to Claim 28, Ribas et al. in view of Klink et al. disclose the method of claim 22, Klink et al. disclose wherein the digital key seed is generated using a server private key by a smart door lock server communicably connected to the smart door lock (i.e. At step 210, the server 12 generates lock-access data (i.e. digital key seed) for access to a specific physical resource guarded by a specific lock controller 14 by a specific user in possession of a wireless mobile device 16. Generation of lock-access data can be on demand as triggered, for example, by the user logging into his/her account with the server 12. Generation of lock-access data can alternatively or additionally be periodic, as controlled by a regeneration period and, optionally, a longer regeneration end time. The server 12 digitally signs all lock-access data with its private key (i.e. a server private key)) (column 11 lines 30 to 40; see Figures 1, 6 and 7).

Referring to claims 29, 33-36, 40 and 41, Ribas et al. in view of Klink et al. disclose the method, the non-transitory, computer-readable storage medium storing one or more instructions executable by a computer system to perform operations of a smart door lock and the computer-implemented system, the claims 29, 33-36, 40 and 41 same in that the claims 22 and 26-28 .

Claims 24, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ribas et al. (US# 9,626,859) in view of Klink et al. (US# 11,049,341) as applied to claims 22, 29 and 36, and further in view of Kim (Pub. No. US 2014/0120905).

Referring to Claim 24, Ribas et al. in view of Klink et al. disclose the method of claim 22, However, Ribas et al. in view of Klink et al. did not explicitly disclose wherein the first check data comprises unlocking count information.  
In the same field of endeavor of an access control system, Kim teaches that wherein the first check data comprises unlocking count information (i.e. storing the number of usable times (i.e. unlocking count information) of the mobile-key in the secure element (SE) when the user authentication is performed.  In case of limiting a mobile phone to be used only once in performing the user authentication with respect to the door lock, the master phone transmits a phone number of the mobile phone to the server, the server generates a mobile-key of which the number of usable times is preset to 1 and then transmits the mobile-key to the mobile phone, the mobile phone stores the mobile-key in the SE, and when the mobile phone approaches the door lock, the SE of the mobile phone transmits the mobile-key to the door lock so as to perform the user authentication, and then since the number of usable times becomes 0, the mobile-key is immediately deleted) (page 2 paragraphs 0021-0022; see Figure 1) in order to authenticate the user of the mobile device. 


Referring to claims 31 and 38, Ribas et al. in view of Klink et al. disclose the non-transitory, computer-readable storage medium storing one or more instructions executable by a computer system to perform operations of a smart door lock and the computer-implemented system of the claim 29 and 36, the claims 31 and 38 same in that the claim 24 already addressed above therefore claims 31 and 38 are also rejected for the same obvious reasons given with respect to claim 24.
 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 22, 29 and 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 10,769,873 in view of Klink et al. (US# 11,049,341).

Referring to Claims 22, 29 and 36 of the application, the10,769,873 disclose a computer-implemented method comprising: receiving, by the smart door lock from a user mobile device, a digital key; performing, by the smart door lock, verification on a digital key seed corresponding to the digital key; performing, by the smart door lock, verification on first check data of the digital key; and based on performing verification on the digital key seed and the first check data, performing, by the smart door lock, unlocking of the smart door lock.
However, the claims 1, 7 and 13 of the 10,769,873 did not explicitly disclose obtaining, by a smart door lock, a server public key.
In the same field of endeavor of an access control system, Klink et al. teach obtaining, by a smart door lock, a server public key (i.e. a lock controller 14 of a physical resource 20 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for adding the electronic lock controller receives the public key of the server for validating the authenticity of digitally signs message received from the wireless mobile devices taught by Klink et al. in the secure smart unlocking of the claims 1, 7 and 13 of US# 10,769,873 because having the electronic lock controller receives the public key of the server for validating the authenticity of digitally signs message received from the wireless mobile devices would improve securing communications between the user mobile device and the smart door lock.
 
Instant Application         	U.S. Patent No. 10,769,873
22				1
29				7
36			 	13

Allowable Subject Matter

Claims 23, 25, 30, 32, 37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

23, 30 and 37, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the digital key seed comprises a user public key corresponding to a user of the user mobile device, the digital key comprises a first signature generated by a user private key corresponding to the user of the user mobile device, and performing verification on the digital key seed corresponding to the digital key comprises:
obtaining, by the smart door lock, the user public key in the digital key seed by using the server public key; and
performing, by the smart door lock, verification on the first signature by using the user public key.

Referring to claims 25, 32 and 39, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the unlocking count information is computed according to a number of times the user mobile device generates a digital key based on the digital key seed.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684